DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10 and 16-20) in the reply filed on 11/17/21 is acknowledged.
Claims 1-10 and 16-20 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 11/17/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions is withdrawn.  Claims 11-15 are directed to an invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/7/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation of a second stack, forming a diode, located on and in contact with the surface of the substrate and including a first layer of the second conductivity type having a second region of the first conductivity type in the first layer, the second region having a surface that is flush with a surface of the first layer and is opposite the first stack; and a third stack including at least a second layer made of semi-insulating polycrystalline silicon, on in contact with the second stack;
In claim 11, by the limitation of forming a second stack including a diode by: forming a first layer by epitaxy, on in contact with the surface of the substrate, the first layer having the second conductivity type; and forming a second region in the first layer, the second region having the first conductivity type, a surface of the second region being flush with a surface 
In claim 16, by the limitation of a diode on the Zener diode, the diode including: a cathode layer of the second conductivity type on and in contact with the first surface of the substrate, the cathode layer having a second surface opposite the first surface of the substrate; and an anode layer of the first conductivity type extending into the cathode layer from the second surface of the cathode layer; and a semi-insulating polycrystalline silicon layer on and in contact with the cathode layer and the anode layer of the diode.
Claims 2-10 depend on claim 1.  Claims 12-15 depend on claim 11.  Claims 17-20 depend on claim 16.  
The closest prior art is Weyers et al. (U.S. 2018/0301553; “Weyers”) which discloses forming a first stack forming a Zener diode (310, Fig. 1, 3A) including a substrate and having a first region flush with a surface of the substrate ([0062]).  Yet, Weyers does not disclose forming a second stack forming a diode on an in contact with the surface of the substrate and a third stack including a [second] layer made of semi-insulating polycrystalline silicon, on and in contact with the second stack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        1/27/2022